DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/20 has been entered. 
Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive.
As to the claim interpretations of the apparatus claims applicant asserts that:
 “Applicant has amended the apparatus claims 7-10 to positively recite the structural elements of the claim. As such, Applicant submits that claims 7-10, and particularly claims 9-10 clearly recite structural elements, which are furthered described in each dependent claim.”
Although applicant has amended the claims, the examiner maintains the previously stated position. Claim 7 does not positively claim a first reference part, gas, and two or more substances as structural elements of the invention. Instead previously stated, the claim is replete with language directed to intended use of the claimed apparatus with such further unclaimed structures/materials (articles/materials intended to be and/or can be worked upon). Claims 7-10 are apparatus claims, not method claims. The apparatus is defined by the positively claimed, elements listed in the claim not the method of claims 1-7 nor any other method or 
As to the apparatus claims 7-10, applicant must provide for what positively claimed structures are distinct, novel and non-obvious in view of the prior art. It is noted that applicant does not argue that the applied prior art references do not teach/comprise any of the positively claimed elements of the apparatus. Instead, applicant generally asserts that:
 “Independent claim 7 recites similar features as independent claim 1, and therefore is likewise not anticipated by Pionke. Inasmuch as dependent claims 2-6 and 8-10 depend from claims 1 and 7, Applicant submits that claims 2-6 and 8-10 are likewise not anticipated by Pionke based at least on their dependency from claims 1 and 7, respectively.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The rejection of claims 7-10 is hereby maintained. 
	It is noted that applicant has not specified where each and every individual amendment is supported within the originally filed application. However, applicant asserts that the amendments are supported by Figure 4 and paragraphs [0075-0080]. The examiner respectfully 
It appears as if in an attempt to overcome the prior rejections, that applicant elected to employ the term forming in claims 5-6 as if applicant actually does something, specific step(s) to manufacture the conveyance state with the reference part (the examiner assumes applicant intends for the conveyance stage to comprise the reference part). However, the examiner fails to locate any disclosure of any description of any process steps directed to the manufacture/forming of the conveyance stage and installation surface. 
Furthermore, it is noted that the specific apparatus as defined by the positively claimed structural elements of claims 7-10 is not required to be employed in method claims 1-6. 
It is noted that applicant has amended claim 1 to recite “while continuously discharging gas from the pipette tip, positioning the pipette tip at a second position such that a distance between the pipette tip and the solid reference part is less than in the first position and measuring a second pressure in the pipette tip at the second position”. This is not consistent with the specification, paragraphs 0075-80 cited by applicant. The positioning, discharging, and pressure measuring do not all occur simultaneously. According to cited paragraphs 0079 of applicant’s specification, the positioning at the second position occurs before any discharging 
The claims remain rejected for reasons stated herein and in the prior Office Actions (hereby incorporated by reference).  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 650.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the apparatus claims mentions a first reference part, gas, and two or more substances. However, such gas and substances are not positively claimed elements of the invention. They are considered as materials/articles intended to be or can possibly be worked upon by the claimed invention. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. There is no requirement that the claimed apparatus ever be used with any unclaimed first reference part, gas, or further substances or structures to perform any acts at all, including sucking, discharging, reacting, positioning, etc. or any other process steps.
It is noted that claim 1-6 do not specify how, who and/or what performs each of the recited steps. In other words, there is preclusion for each of the steps being performed manually, mentally, or by some intermediate means to do the positioning, discharging, determining, moving, etc. There is no requirement that the same apparatus of claims 7-10 be employed to perform the method of claims 1-6.
It is noted that the phrase “continuously discharging gas…” is not defined by any definitive, specific numerical value time or range values of time in the claims, Figure 4, nor in any of cited paragraphs 0075-80 of the specification.  
It is noted that claims 2-6 do not provide for any relative nexus as to where any such further steps are required to be performed relative to the prior steps of claim 1. 
In claims 2-6, it is presumed that “the reference part” is intended to be the same as the solid reference part of claim 1. If so, it is suggested that consistent terminology be employed throughout the claims to reference the same structure. The solid reference part of claim 1 is not required to be any specific structure, an element of the reaction chip, nor anything else. The solid reference part can be any solid material that one desires.  Claims 2-6, appear to be directed to distinct species of the housing part/chip and solid reference part. Therefore, applicant may be required to elect a single species for further examination. However, as presently drafted, it is unclear what is the relationship of such to the reaction chip of claim 1. If the reaction chip and housing chip are one in the same, applicant should elect a single species for further examination. There is no description of the apparatus comprising both a reaction chip and housing chip/part as claimed. The claims are directed to new matter.  
As to claim 3, there is no description of such a sealing step. It is presumed that applicant intends for the reaction chip and housing chip to be one in the same and the reaction chip to comprise a seal 50 that seals an upper opening in the reaction chip and the seal 50 is equivalent to the solid reference part referenced in claim 1. If so, the claim should clearly provide for such. 
Claim 4 appears to be a duplicate of claim 3, although the claim does not specify any seal as being a top surface of the housing chip, the examiner fails to locate any description of 
As to claim 5, it is presumed that the term “with” is meant to be comprising and the claims intends to refer to the conveyance stage 122 comprising first reference part 180a. However, it noted that the claim does not provide for any nexus between the reaction chip and conveyance stage. Therefore, it is unclear what is the nexus of such claim/stage to the prior steps and reaction chip of claim 1. See also claim 6 (conveyance stage/installation surface). 
As to claim 5, it is noted that the “to be sucked into the pipette tip” is not a definitive step that requires any step of sucking anything into the pipette tip. See also any such further similar clauses. If applicant intends for the method to require the performance of the sucking, discharging, etc. of something specific from and/or to specific locations, then the claims should clearly provide for such. 
As to claim 6, it is noted that the last phrase of the claim, “the housing chip conveyed on the conveyance stage” is not a definitive step. If applicant intends for the method to comprise a conveying step that occurs relative to the prior claimed steps of claim 1, then the claim should clearly provide for such. Note: there is also no relative nexus provided for between the installation surface/conveyance stage and prior reaction chip of claim 1. 
Claim 6 appears to be inconsistent for reasons stated herein. Furthermore, there is no disclosure of any step of “forming an installation surface on a conveyance stage”. The claim is inconsistent with that of the specification/publication and drawings.  According paragraph 0128 
As to apparatus claims 7 and 10, it is noted that the various “while” and “when” clauses do not further structurally limit the invention. There is no requirement for the conditional acts to ever be performed. The invention is defined by the positively claimed structural elements not by the possibilities of how the device can be possibly used relative to some unclaimed gas, liquid, or any other further unclaimed material or structure that is not positively claimed as an element of the invention.  
As to claim 8, it is noted that the “wherein” and “while” clauses do not further structurally limit the claimed apparatus. The wherein clause is directed to how the position acquiring part is intended to be conditionally used with an unclaimed first reference part and gas.  The claim is directed to an apparatus is defined by the positively claimed structural elements not by the apparatus is intended be used in a conditional process such as indicated by the term “while”. How applicant intends for the apparatus to be used in a process and recited process steps are not structural elements of the apparatus. 
Claims 7-10 are directed to an apparatus not a process of use. The apparatus is defined by the positively claimed structural elements listed in the body of the claim not by what possible processes can be performed relative to a further unclaimed gas, first reference part, substances or any other unclaimed structures or materials. There is no requirement for an owner, operator, and user of the device to ever use the device as intended by applicant nor to perform any method steps, including those as intended by applicant.
It is noted that the phrase “in communication with” does not provide for nor require and specific structural nexus/connectivity between the position information acquiring part and pump driving mechanism. Two objections can be in communication with and/or communicate each other without being structurally connected. If applicant intends for the elements to structurally connected, then the claim should clearly provide such. Otherwise, it is unclear what applicant structurally means by “in communication with”.
As to claim 8, it is noted that there is no first reference part positively claimed as element of the apparatus of claims 7-8 and there is no structural distinction from the first reference part and second part. While claim 8 requires a second part to be present, the “wherein” clause and remainder of the claim is directed to intended use/process limitations. There is essentially no difference in the terms “when” and “while” both are directed to conditional/intended use. There is no requirement for the apparatus to perform any thing “when”, “while”, “after”, etc. anything else is being performed relative to anything (sucking, discharging, moving, etc.) else being performed. The claims are directed to an apparatus, not a process of use. Process limitations employed within apparatus claims do not necessarily structurally define/limit the claimed apparatus.  
Claims 9-10 do not provide for any additional structural element nor further structurally limit any prior claimed element. The claims are directed to what/how the apparatus (or elements thereof) can be or are intended be used relative to further unclaimed articles/materials. There is no requirement for the claimed apparatus to ever be positioned relative to anything including the unclaimed first reference part nor used to suck or discharge any gas ”while” or “when” anything else is being performed.  

As noted above claims 7-10 are directed to an apparatus. Claim 10 is directed to conditional process steps as noted by the terms “while” and “when” employed throughout the apparatus claims (see claim 8). There is no requirement for the apparatus to ever be used to conduct any process steps. Therefore, the conditions of the when clauses are never required to ever occur. 
It is noted that the pump driving mechanism 113 alone, as implied in the claims does not nor is structurally capable of sucking and discharging anything. The driving mechanism does not nor have the ability to suck gas from the pipette tip as recited in claim 7. Instead, according to applicant’s specification/publication. The pump driving mechanism 113 is driven control part (not claimed as an element of the apparatus of claim 7) to advance plunger 115 (not claimed as element of the apparatus) with respect to syringe 114 (not claimed not claimed as an element of the apparatus) to perform such acts of sucking gas into and discharging gas from the pipette tip. (See for example, paragraphs 0078, 82-83, 108-109, 120-121, 132-133, 145-146). The pump driving mechanism alone is not capable functioning as recited in the claims. Therefore, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pipette" in the “moving” step.  There is insufficient antecedent basis for this limitation in the claim. No pipette is previously mentioned in any step. The claim previously only mentions a pipette tip attached to a pipette nozzle. It is noted that while the moving step recites the intended purpose of the moving the pipette, the claim does not require any reacting step of two or more substances (not specified as being any specific substance chemicals, nor states of matter), nor how moving the pipette tip results in any reaction of such two or substances with each other or anything else (further material that may be present) results from such movement. There is no requirement that the pipette move the actual two or more substances such that they contact each other or something else for a reaction to occur, if the pipette tip is employed to move the reaction chip or any other further 
Furthermore, it is noted that the specification/publication discloses a reaction chip 10 (housing chip) in which a channel 60 or well 60’ is located. Therefore, it would appear that if any substances would be within the reaction chip vs. “on” the reaction chip as claimed. However, as noted above, claim 1 does not specify how merely moving the pipette would result any reaction of any substances. While the application discloses that use of structures to perform reactions, there is no step discloses that is consistent with the claim that indicates moving a pipette causes substances to react. Therefore, the claims are directed to new matter. If applicant disagrees, it is hereby requested that applicant specify what specific text in the originally filed specification provides support for the claims as drafted. 
As to claims 2-6, it is unclear what is the structural nexus of the solid reference part and  reaction chip of claim 1 and the further recited “a housing chip”;  “housing part”; and “the reference part” of claims 2-6. Clarification is required. It is noted that none of the steps of claim 1 require the use of “a housing chip” nor “housing part”. In claim 1, the reaction chip is not required to be a housing part nor is the solid reference part required to be an element of nor have any structural nexus/connectivity to the reactions chip.  Based upon application’s publication, the reaction chip 10 and housing chip appear to be one in the same. However, the 
In claim 7, it is unclear what is meant by the phrase “in fluid communication with”. See prior remarks above. Furthermore, it is unclear what comprises an air sensor. It is unclear if applicant intends for the position acquiring part or pump driving mechanism. The examiner presumes the former. However, as presently drafted, it appears as if the pump driving mechanism comprises an air pressure sensor which is not consistent with the specification. Therefore, this is new matter. 
It is further unclear what the “and determining phrase/paragraph is meant to modify. The phrases “determining…”; “measuring…”; “while…”; “discharges gas…”; “moving…”; “to cause…”; “after…”; etc. are directed to process steps and/or acts intended to be/can be performed by the claimed apparatus relative to further structures and/or materials that are not elements of the invention. There is no requirement for the apparatus to perform any method steps. Such phrases do not provide for structural elements/limitations of the claimed apparatus. The claimed apparatus nor any positively claimed structural element is not currently doing/performing any steps (determining…, measuring…, discharging…, sucking…, moving…, causing…, reacting…, adjusting…; etc.) nor actions relative to any unclaimed articles/materials. There is no requirement for the claimed apparatus to ever be used to perform any such steps. See prior remarks above.
As to claim 8, it is unclear what is the structural nexus of the second reference part to the a housing part of claim 1 and what structure disclosed in the specification such second reference part is intended to be equivalent to. If the housing part of claim 1 is a channel 60 or well 60’, then it is unclear where such second reference part is located. If applicant intends for the housing part to include a second reference part, then the claim should clearly state such and furthermore specify what disclosed structure corresponds to such. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to new matter. See remarks above directed to what is considered new matter. 
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pionke et al., US 2016/0045911.
Pionke et al. discloses a device and embodiments of methods of using a pipette device. Some embodiments include measuring a pipette pressure at an internal portion of the pipette including a pipette tip attached thereto to generate a plurality of pipette pressure values.  In some embodiments, a pressure difference relative to at least one previously measured pipette pressure value is determined. Some embodiments include providing a plurality of pressure difference values.  (paragraph 0056) Some embodiments include measuring the pipette pressure at given sampling time intervals (measuring first and second pressure values). In some embodiments, measuring the pipette pressure includes measuring the pipette pressure while the pipette is positioned at a given position. (paragraph 0059) Pressure differences are measured/determined. Some embodiments include detecting that the pipette tip does not contain a liquid. In some embodiments, detecting that the pipette tip does not contain a liquid includes estimating a plurality of changes in pressure over a given period of time. In some 
The device includes structure for generating pressure to aspirate and dispense fluids (pump driving mechanism for aspirating and dispensing).  The pipette pressure detector may include a pressure transducer  and a pressure data module. (position information acquiring part comprising a pressure sensor). In some embodiments, the pressure transducer and pressure data module may be integrated into a single package. In some embodiments, the pipette pressure detector may be mounted onto the pipette 31 and/or may be integral to the pipette 31. The pressure transducer may be in fluidic communication with an internal portion of the pipette 31 and/or may be built-in to the pipette 31. The pressure data module may receive and/or transmit signals corresponding to a pressure at an internal portion of the pipette 31. Some embodiments include the pressure data module receiving signals from the pressure transducer. In some embodiments, the pressure data module may convert a signal received from the pressure transducer to a different signal and/or signal format, such as, for example, from an analog signal to a digital signal. In some embodiments, the pipette pressure detector may be used to calculate the z-position relative to the surface 70 (solid reference part) to move the pipette tip 33 to a desired position before the sample is dispensed from the pipette tip 33. (paragraph 0111). 
The device 30 includes a pipette 31 including a pipette nozzle with a detachable tip, a chip holder/conveyance system including various frames 58a and mechanical movable parts including a platform 60a, a stage that holds and moves plate 19 (chip) including an upper 
 The device 30 includes various transport mechanisms for moving cassettes holding plates (housings, chips), plates 16a, 19 (housings, chips) and pipette 31. (paragraphs 0089, 93-99 Figures 1-3). The device includes a robot system (pipette movement part) for moving the pipette to various positions relative to other surfaces including that of the plates and conveyance system. (paragraphs 0096-99, figures 1-3).
 The reference part 70 is a bottom of housing part of a chip (plate 19) that can include liquid to be sucked. (paragraphs 0101-06; Figure 3).
 Some embodiments include collecting pressure data at block 120. In some embodiments, pressure data may be collected while aspirating gas into the pipette tip attached to the pipette at block 110 and/or while measuring a pipette pressure at block 100. In some embodiments, the pressure data may include the plurality of pipette pressure values measured at an internal portion of the pipette, as described in regard to block 100.  The pressure measured in the pipette tip can be of liquid or gas. (paragraph 0129-132).
Pionke discloses that the plates 16a, trays, cassettes, etc. can comprise lids (seals) that close an upper opening. (paragraph 0090). The device is capable of detecting liquid in the plate 19. (paragraph 0112). (capable of detecting solid parts). 
As to claims 8-10, in some embodiments, the pipette 31 may be programmable for aspirating and/or dispensing various sample volumes at given points in time. In some 
As to claims 8-10, the intended, conditional use/process limitations recited in the apparatus claims, the device of Poinke includes the same or structural equivalents as the claimed apparatus. Therefore, the device is structurally capable of being used in the manner as recited in the claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798